UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
GLOBAL BRANDS HOLDINGS, LLC,

                     Plaintiff,           1 7 Ci v. 713 7 (LAK) (HBP)

     -against-                            OPINION
                                          AND ORDER
ACCESSORIES DIRECT INTERNATIONAL
USA, INC.,

                     Defendant.

-----------------------------------x

          PITMAN, United States Magistrate Judge:


          By letter dated June 18, 2019 (Docket Item ("D.I.")

34), plaintiff seeks reconsideration of my endorsed order dated

June 14, 2019 (D.I. 32) which granted defendant an extension of

time to file an opposition to plaintiff's motion for partial

summary judgment.   For the reasons set forth below, plaintiff's

motion for reconsideration is granted and upon reconsideration, I

vacate my June 14, 2019 endorsed order.

          This matter has been referred to me to issue a report

and recommendation on plaintiff's pending motion for partial

summary judgment.   As a dispositive motion, my report and recom-

mendation is subject to de novo review by Judge Kaplan, the

District Judge assigned to this matter.    28 U.S.C.   §   636 (b) (1)

When I discovered that defendant had not opposed plaintiff's

motion for partial summary judgment, I believed, incorrectly,

that de novo review by Judge Kaplan meant that the defendant, as

a matter of right, would be entitled to submit additional evi-
dence before Judge Kaplan.    Because I believed it would be inef-

ficient for me to address the motion without opposition that

defendant would be entitled to submit to Judge Kaplan,    I con-

cluded that it made more sense to obtain whatever opposition

defendant might have and to resolve the matter on a full record.

In addition, because I believed that defendant had the right to

submit additional evidence to Judge Kaplan, I also concluded that

soliciting an opposition from defendant would not prejudice

plaintiff.

             Upon further review, it is clear that the losing party

does not have the right to submit additional evidence in a pro-

ceeding seeking review of a Magistrate Judge's report and recom-

mendation.    Although the District Judge has discretion to con-

sider such material, the majority view appears to be that consid-

eration of additional evidence or argument is the exception and

not the rule.     Paddington Partners v. Bouchard, 34 F.3d 1132,

1137-38 (2d Cir. 1994)    ("In objecting to a magistrate's report

before the district court, a party has no right to present fur-

ther testimony when it offers no justification for not offering

the testimony at the hearing before the magistrate."    (internal

quotation marks and citations omitted)); Pan Am. World Airways,

Inc. v. Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n. 3 (2d Cir.

1990)   (no abuse of discretion where district judge denied request

to present additional evidence where proponent "offered no justi-

fication for not offering the testimony at the hearing before the


                                   2
magistrate"); Praileau v. Fischer, 930 F. Supp. 2d 383, 387

(N.D.N.Y. 2013)   (" [A] district court will ordinarily refuse to

consider evidentiary material that could have been, but was not,

presented to the magistrate judge in the first instance.").

           Because my June 14, 2019 endorsed order overlooked the

foregoing authorities and because defendant has not, to date,

shown that its failure to respond to the motion in a timely

manner was the product of "excusable neglect," Fed.R.Civ.P.,

6(b) (1) (B), I hereby vacate my June 14, 2019 endorsed order.      If

defendant wishes to make a motion claiming that its failure to

respond to plaintiff's motion in a timely manner was the result

of excusable neglect it may do so.     In the absence of such an

application, I shall consider plaintiff's motion for partial

summary judgment solely on the basis of the papers submitted by

plaintiff. 1

Dated:   New York, New York
         June 21, 2019

                                      SO ORDERED




                                      HENRYPTMAN
                                      United States Magistrate Judge

Copies transmitted to:

All Counsel

     1
      "Wisdom too often never comes, and so one ought not to
reject it merely because it comes late." Henslee v. Union
Planters Nat. Bank & Trust Co., 335 U.S. 595, 600 (1949)
(Frankfurter, J., dissenting).

                                  3
